COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  EDITH ROMAN AND ALEJANDRO                       §
  HERNANDEZ,                                                       No. 08-17-00241-CV
                                                  §
                    Appellants,                                       Appeal from the
                                                  §
  v.                                                                205th District Court
                                                  §
  JOY HALVERSON,                                                  of El Paso County, Texas
                                                  §
                    Appellee.                                      (TC# 2016DCV1580)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellants are indigent for purposes of appeal, this Court makes no other order with respect

thereto. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)